Case: 15-15229   Date Filed: 07/13/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15229
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:14-cr-00005-WTH-PRL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JIMMIE L. YOUNGBLOOD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 13, 2016)

Before WILLIAM PRYOR, JORDAN and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-15229     Date Filed: 07/13/2016    Page: 2 of 2


      Charles E. Taylor, court-appointed counsel for Jimmie L. Youngblood in

this direct criminal appeal, has filed a motion to withdraw on appeal, supported by

a brief prepared under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). In addition, Youngblood has filed two motions for the

appointment of substitute counsel. Our independent review of the entire record

reveals that Taylor’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no issues of arguable

merit, Taylor’s motion to withdraw is GRANTED, Youngblood’s conviction and

sentence are AFFIRMED, and Youngblood’s motions are DENIED as moot.




                                           2